SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

933
KA 15-00918
PRESENT: WHALEN, P.J., CENTRA, CARNI, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

RONALD GONYEAU, JR., DEFENDANT-APPELLANT.


ROBERT TUCKER, PALMYRA, FOR DEFENDANT-APPELLANT.

RICHARD M. HEALY, DISTRICT ATTORNEY, LYONS (BRUCE A. ROSEKRANS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wayne County Court (Dennis M.
Kehoe, J.), rendered April 14, 2015. The judgment convicted
defendant, upon his plea of guilty, of assault in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of assault in the first degree (Penal Law
§ 120.10 [1]). Defendant failed to preserve for our review his
contention that County Court erred in calculating the expiration date
of the order of protection (see People v Cooke, 119 AD3d 1399, 1401,
affd 24 NY3d 1196, cert denied ___ US ___, 136 S Ct 542). In any
event, that contention lacks merit inasmuch as a period of postrelease
supervision may be included in calculating the maximum legal
expiration date of an order of protection (see CPL 530.12 [5] [A]
[ii]; People v Williams, 19 NY3d 100, 101-102; Cooke, 119 AD3d at
1401). Finally, we reject defendant’s contention that the sentence is
unduly harsh and severe.




Entered:    November 10, 2016                      Frances E. Cafarell
                                                   Clerk of the Court